UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
WILLIS RE INC., et al.,                                                :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    21-CV-487 (JMF)
                  -v-                                                  :
                                                                       :         ORDER
PAUL HERRIOTT,                                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Unless and until the Court says otherwise, the hearing on Plaintiffs’ motion for a
preliminary injunction beginning on May 19, 2021 will be conducted remotely, using the same
Zoom-based video platform that was employed for the hearing on Plaintiffs’ contempt motion on
April 15, 2021. The parties shall make the necessary arrangements with TrialGraphix. If any
party believes that in-person proceedings or different arrangements are appropriate, the parties
shall promptly confer and file a letter with the Court.

       The Court hereby adopts in full the Order Establishing Remote Hearing Procedures dated
April 12, 2021, ECF No. 105, with respect to the preliminary injunction hearing on May 19,
2021, except that updated public-access information for the May 19 hearing will be
provided closer to the date of the hearing.

        In light of the religious holiday on May 16-18, 2021 and the need to provide time for the
parties to review each others’ submissions before identifying those affiants they intend to cross-
examine, the scheduling order dated March 15, 2021 is hereby modified as follows:

    •   By May 13, 2021, the parties shall file a Joint Pre-Hearing Order, modeled on the Joint
        Pretrial Order referenced in the Court’s Individual Rules and Practices in Civil Cases
        (available at https://nysd.uscourts.gov/hon-jesse-m-furman).

    •   At the same time, the parties shall serve, but not file, affidavits constituting the direct
        testimony of each hearing witness, except for the direct testimony of an adverse party, a
        person whose attendance is compelled by subpoena, or a person for whom the Court has
        agreed to hear direct testimony live at the hearing.

    •   At the same time, the parties shall also serve, but not file, all deposition excerpts that
        will be offered as substantive evidence, as well as a one-page synopsis (with transcript
        citations) of those excerpts for each deposition.
   •   At the same time, the parties shall provide the Court with an electronic copy of each
       exhibit sought to be admitted (with each filename corresponding to the relevant exhibit
       number — e.g., “PX-1,” “DX-1,” etc.) on either a CD-ROM or a flash drive.

All other dates and deadlines remain in effect.

       SO ORDERED.

Dated: May 3, 2021                                    __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
